816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James H. BROWN and all Other Similarly Situated, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE;  Gary A. Gloomberg;  Joseph D.Abt;  Loveda Cole; District Director, IRS,Cincinnati, Ohio, Defendants-Appellees.
No. 86-3702.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.


2
This pro se petitioner appeals an order of the district court which granted the Commissioner of IRS's motion to dismiss petitioner's complaint for lack of jurisdiction.


3
On appeal petitioner essentially argues that the district court erred in granting the Commissioner's motion to dismiss on the ground of sovereign immunity.  Petitioner alleges that he was never served with the Commissioner's motion to dismiss.  Petitioner also alleges that the IRS somehow violated his constitutional rights and the Freedom of Information Act.


4
The district court did not err in dismissing this action on the basis that it is precluded by the doctrine of sovereign immunity.  See 26 U.S.C. Sec. 7422(a);  United States v. Testan, 424 U.S. 392, 399 (1976);  Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 687 (1949);  Ghandi v. Police Dep't of City of Detroit, 747 F.2d 338, 342 (6th Cir. 1984).  In addition, injunctive relief against the IRS is expressly barred under the Anti-Injunction Act. 26 U.S.C. Sec. 7421(a);  Bob Jones University v. Simon, 416 U.S. 725, 738 (1974); Dickens v. United States, 671 F.2d 969, 971 (6th Cir. 1982).  No circumstances existed in this case to warrant an exception to this bar.  Dickens v. United States, 671 F.2d at 971.


5
The fact that petitioner was not personally served with the motion to dismiss is inconsequential because admittedly he was informed by the district court that the motion had been filed and would be heard.  However, petitioner did not file a response to the motion.


6
Petitioner's final allegations that the IRS violated his constitutional rights and the Freedom of Information Act are conclusory.  These allegations do not allege sufficient facts to support the claims.


7
For the foregoing reasons, it is ORDERED that the district court's judgment be affirmed pursuant to Rule 9(b), Rules of the Sixth Circuit.